Citation Nr: 0430479	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-05 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a low back 
disability and bilateral hearing loss.  The veteran responded 
by filing an August 2001 Notice of Disagreement, and was sent 
a January 2003 Statement of the Case by the RO.  He then 
filed a February 2003 VA Form 9, perfecting his appeal of 
these issues.  In October 2003, the veteran testified before 
a decision review officer at the RO.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence has not been presented establishing 
that the veteran's low back disability was incurred in or 
aggravated by active military service, or within a year 
thereafter.  


CONCLUSION OF LAW

The criteria for the award of service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and February 2001 RO letter to the veteran, he has 
been advised of the laws and regulations governing the claims 
on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  The veteran has 
reported that he receives no medical care from VA medical 
center; thus, no such records were obtained.  Private medical 
records have been obtained from Helen Ellis Hospital, L.W.H., 
M.D., and L.W.H., M.D.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  For these 
reasons, his appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
April 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in March 2001, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in January 
2004, in light of the additional development performed 
subsequent to March 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In addition, 
when certain statutorily-specified disabilities, such as 
arthritis, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

On his October 1968 service entrance examination, the veteran 
was noted to have kyphoscoliosis, with curvature of less than 
one inch to the left.  In May 1969, the veteran was treated 
for a "back problem".  No diagnosis was made at that time, 
but he was given medication.  Subsequently, his August 1973 
periodic examination was negative for any disability of the 
spine or abdomen, including kyphoscoliosis.  On a concurrent 
medical history questionnaire, he reported no history of 
recurrent back pain.  The remainder of the veteran's service 
medical records are silent for any diagnosis of or treatment 
for a low back disability.  Likewise, no evidence of any 
medical treatment for a low back disability within a year of 
service separation has been presented.  

More recently, the veteran has been diagnosed with various 
disabilities of the low back.  Private treatment records from 
L.M.P., M.D., L.W.H., M.D., and Helen Ellis Hospital reflect 
diagnoses of lumbar facet disease, degenerative disc disease 
of the lumbosacral spine, and bulging of several lumbosacral 
discs.  Overall, the preponderance of the evidence clearly 
establishes the existence of a current low back disability.  
However, competent evidence must also be presented that such 
a disability was incurred in or aggravated by active military 
service, or within a year thereafter, in order for service 
connection to be awarded.  See 38 U.S.C.A. §§ 1110, 1112 
(West 2002).  

While the veteran was noted to have kyphoscoliosis at the 
time of service entrance, and was subsequently treated for a 
"back problem" in May 1969, his August 1973 periodic 
medical examination was negative for any spinal disabilities.  
He also denied any history of recurrent back pain at that 
time.  After his service separation, the veteran did not seek 
any treatment for a low back disability until the late 
1990's, approximately 20 years after service separation, 
according to the medical evidence of record.  Thus, while the 
veteran was treated for an uncharacterized back problem in 
May 1969, no evidence has been presented suggesting this was 
the beginning of a chronic low back disability, as no spinal 
defects were noted on military examination in August 1973, 
and for many years thereafter.  When he filed a June 1999 
claim for pension benefits, he reported 1985 as the date of 
onset of his current low back disabilities.  Likewise, when 
the veteran first presented himself for treatment from Dr. 
H., he reported a history of "lift injuries" to his back in 
1985 and again in 1989.  Both of these injuries were 
described as work-related, and he received worker's 
compensation benefits.  He made no mention at that time of 
any in-service injury to his low back.  The veteran began 
seeking treatment from Dr. P. in June 1998, at which time he 
again gave a history of "a couple of workmen's compensation 
injuries in 1985 and 1990."  No mention was made of any in-
service injuries to the veteran's low back.  

Overall, the preponderance of the evidence is against a 
finding that the veteran's current low back disability began 
during military service.  While the veteran has received 
private medical care on many occasions subsequent to service, 
no medical examiner has suggested his low back disability 
began during military service or within a year thereafter.  
Instead, his current low back disability is generally thought 
to have begun sometime in the 1980's, according to the 
private medical records and the veteran's own June 1999 VA 
pension benefits claim.  The veteran reported to at least two 
private medical examiners onset of his low back pain in 1985, 
as a result of an on-the-job accident.  At no time prior to 
the initiation of his current claim did he indicate onset of 
a chronic low back disability during military service.  In 
light of this evidence, the Board finds entitlement to 
service connection for a low back disability has not been 
established.  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between any current low back disability, and any in-service 
disease or injury.  However, the U.S. Court of Appeals for 
the Federal Circuit has held that in order for a VA 
examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service. A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

Finally, the veteran has himself alleged that he has a 
current disability of the low back which originally began 
during active military service.  Nevertheless, lay assertions 
regarding issues of medical etiology or diagnosis are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for a low back disability, as 
such a disability has not been shown to have originated 
during military service, or within a year thereafter.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a low back disability 
is denied.  


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  According to his October 1968 service entrance 
examination, his puretone thresholds, in decibels, were no 
worse than 15 in either ear, at any frequency.  However, by 
the time of his August 1973 periodic service examination, he 
had puretone thresholds in excess of 15 dBs at several 
frequencies bilaterally.  Also, his hearing was described as 
"defective" but was not considered disabling at that time.  
Since the veteran's service separation, he has not been 
afforded a VA audiological examination to determine if he 
continues to have hearing loss in either ear.  See 38 C.F.R. 
§ 3.385 (2004).  The VA has an obligation to obtain such an 
examination when it becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002).  Given the 
decline in the veteran's hearing acuity during his service 
period, such an examination is warranted in the present case.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:

1.	The veteran should be afforded a VA 
audiological examination to determine if 
he has any current bilateral hearing 
loss, as defined for VA purposes at 
38 C.F.R. § 3.385.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner's attention is 
directed to the veteran's service medical 
records, to include his October 1968 
service entrance examination and his 
August 1973 periodic service medical 
examination and the hearing tests therein 
(these examinations can be found marked 
with yellow 'post-it' notes in the manila 
envelope associated with the claims 
file).  All necessary tests, as 
determined by the examiner, should be 
accomplished, to include a puretone 
audiometry test and a Maryland CNC 
controlled speech recognition test.  
After physically evaluating the veteran, 
the medical examiner should address the 
following questions, to the best of 
his/her medical knowledge:  a) Does the 
veteran have hearing loss in either ear, 
as defined by VA?  b) Is it likely, as 
likely as not, or unlikely the veteran's 
hearing loss began during military 
service?  (The term "at least as likely 
as not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)  The medical basis for all 
opinions expressed should be indicated.

2.	The RO must review the additional 
evidence added to the record subsequent 
to the most recent Statement of the Case 
and/or Supplemental Statement of the 
Case, and reconsider the veteran's 
pending claim for service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



